Citation Nr: 0529602	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  95-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disroder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




FINDINGS OF FACT

1.  The appellant served on active duty from October 1983 to 
June 1985, and from August 1987 to October 1993.

2.  On February 28, 1995, prior to the promulgation of a 
decision in the appeal, the appellant, through his authorized 
representative, requested a withdrawal of the appeal on this 
issue on the record at a hearing before the Department of 
Veterans Affairs (VA) Regional Office in Wilmington, Delaware 
(RO).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board of Veterans' Appeals 
(Board) may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b)(1).  The appellant, 
through his authorized representative, requested on the 
record at the February 1995 RO hearing that the issue of 
entitlement to service connection for a skin disorder, 
claimed as dermatitis, be withdrawn, and hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal for entitlement to service connection for a skin 
disorder is dismissed.



                       
____________________________________________
	JOY A. MCDONALD
		Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


